                      Case 8:18-mj-02526-TMD Document 7-7 Filed 10/05/18 Page 1 of 1
       Case 2:18-m -02484-DUTY *SEALED* Document 6 *SEALED* Filed 09/17/18 Page 1 of 1

                                                         INANCIAL AFFID                                                                                    94/423
                  IN SUPPORT OF RE U              OR ATTORNEY, EXERT OR OTHER COURT S RVICES WITHOUT PAYMENT OF FEE triek 5198)
          IN UNITED STATES                                         T   0 APPEALS COURT or       0 OTHER PAN
  114 THE CASE OF
                                                                                                                                                  LOCATION NUMEIERTh

                                VS



            PERSON REPRESENTED (Show your full
                                                                                                       etc):                                         KET
                                                                                                                                                  skate
                                                                                                      20 Dolan!
                             try \                                                                    30 Appellant
                                                                                                      40 Probation Via
                                                                     tic/Felany                       SD Parole Violator                     Gone of Appear.
           CliARGEJOFFENSE (describe it applicable & check box ortir     misdoinpanor
                                                                     ci                               60 Habeas Petitioner
                                                                                                      7 U 2255 Petitioner
                           SLJI                                                                       9 0 Material Witness
                                                                                                      ED Other (Specify)



                              Are you now employed? u              Yes       El No D Am Self Employed
                             Name and address of employer: IN\ 5 oV..) 0 040-3
                                                                                              i
                       IF YES; how much do you     tic                        436    AFT,IF 0, give month and year of last employment
              EMPLOY-            earn per month? $ k°                                  How much did you earn per month? $
              MENT
                      if married is your Spouse employed?                           D Yes UNo
                      IF YES, how much does your                                        If a minor under age 21, what is your Parents                          or
                                Spouse earn per month? $                                Guardian's approximate monthly income? $
                             Have you received within the past 12 months any income from a business, profession or other form of selt-ciapcnyment, or in the r
                             form of rent payments, interest, dividends, retirement or annuity payments, or other sources? EYes          No
              OTHER                                                        RECEIVED                                         SOURCES
              INCOME         IF YES, GIVE THE AMOUNT
 ASSETS
                                  RECEIVED & IDENTIFY $
                                        THE SOURCES

              CASH           Have you any cash on hand or money in savings or checking account LIYes el:)o IF YES, slate total amount
                             Do you own any real estate, stocks, bon       notes. automobiles, or other valuable property (excluding ordinary household
                             furnishings and clothing)? Li Yes
                                                                            VALUE                                            DESCRIPTION
              PROP-
              ERTY          IF YES, GIVE THE VALUE AND
                                          DESCRIBE IT i



                                                     STATUS               Total          ist persons you actually support and your relationship to thorn
                                                                         No. of
                                             L.J SINGLE                Dependents
                   DEPENDENTS                    MARRIED
                                             LI WIDOWED

                                                 SEPARATED OH
OBLIGATIONS                                      DIVORCED
& DEBTS                                      APARTMENT
                   DEBTS &                                                                                                           Total Deb!            May frayt
                                             OR HOME:
                   MONTHLY
                   BILLS
                   cusT ALL CREDITORS,
                   INCLUta PG RANKS,                                                                                                                    111  t7c.
                   LON/ COMPANIES,
                   cHARGE ACCOUNTS,                                                                                                                   $ 2S.cf_)
                   ETc                   /                                                                                                            $

I certify under   penalty of perjury that the foregoing is true and correct.             Exeepted on (date)
                                                                                                  '
                               SIGNATURE OF DFFENDANT
                                 (OR PERSON REPRESENTED)
